RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-5191-17T4
                                                                    A-5192-17T41

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

T.T. and M.T.,

     Defendants-Appellants.
_________________________

IN THE MATTER OF THE
GUARDIANSHIP OF H.T.,

     a Minor.
_________________________

                   Submitted March 12, 2020 – Decided May 4, 2020

                   Before Judges Suter and DeAlmeida.




1
  The cases were consolidated on appeal in order to share transcripts and to
permit a single responding brief.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Sussex County,
            Docket No. FG-19-0023-17.

            Joseph E. Krakora, Public Defender, attorney for
            appellant T.T. (Robyn A. Veasey, Deputy Public
            Defender, of counsel; Lora B. Glick, Designated
            Counsel, on the brief).

            Joseph E. Krakora, Public Defender, attorney for
            appellant M.T. (Robyn A. Veasey, Deputy Public
            Defender, of counsel; Daniel Anthony Di Lella,
            Designated Counsel, on the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Sookie Bae, Assistant Attorney General, of
            counsel; Peter Damian Alvino, Deputy Attorney
            General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Lisa Marie Black, Designated
            Counsel, on the brief).

PER CURIAM

      Defendants T.T. 2 (Tanya) and M.T. (Malcolm) appeal the judgment of

guardianship terminating their parental rights to H.T. (Hope) under N.J.S.A.

30:4C-12. They contend the Division of Child Protection and Permanency

(Division) did not prove by clear and convincing evidence that their parental

rights should be terminated. We affirm.


2
  We use fictitious names to protect the confidentiality of the family members
and child. R. 1:38-3(d)(12).
                                                                       A-5191-17T4
                                      2
                                     I.

      Tanya and Malcolm are the biological parents of Hope, who was born in

December 2008. Tanya has two other children, K.C. and S.C., with another

father. K.C. was placed in the care of her father and S.C. was placed in resource

and institutional homes. Both children now are adults.

      This appeal is from a judgment of guardianship entered after a bench trial

terminating Tanya and Malcolm's parental rights to Hope.            At trial, the

caseworker supervisor testified about the Division's involvement with Tanya

and the services provided to both parents relative to their parenting of Hope. Dr.

Janet Cahill testified about Tanya's psychological issues and the harm she

continued to cause Hope as well as Malcolm's inability to intercede to protect

Hope. Tanya and Malcolm testified in opposition to termination of their parental

rights. The trial court's judgment terminating parental rights was supported by

substantial credible evidence and satisfied each prong of the statutory test with

clear and convincing evidence.

      The facts are adduced from the evidence admitted at the termination of

parental rights trial. In 2000, the Audrey Hepburn Children's House Diagnostic

Center (AHCH) diagnosed Tanya's conduct as "consistent with components that

define[]" Factitious Disorder Imposed on Another (FDIA), formerly known as


                                                                          A-5191-17T4
                                          3
Munchausen Syndrome by Proxy. A parent with FDIA, fabricates his or her

child's "symptoms and/or induction of signs of disease, leading to unnecessary

investigations and interventions, with occasional serious health consequences,

including death of the child." Stedman's Medical Dictionary 1906 (28th ed.

2005). Tanya's diagnosis was based on how she treated her son, S.C. as a child.

She complained he suffered from a host of ailments including Tourette's

syndrome, auditory processing impairments, incontinence, seizures, bipolar

disorder, depression, obsessive-compulsive disorder (OCD), Asperger's

syndrome, oppositional defiant disorder (ODD), back and leg pain, and attention

deficit hyperactivity disorder (ADHD).      The AHCH recommended "intense

individual psychotherapy" for Tanya but it is not clear if she obtained treatment.

      When Hope was born in 2008, medical at the hospital were concerned with

Tanya's mental health and contacted the Division. Over the next few years, the

Division investigated a number of referrals3 and provided services for Tanya and

Malcolm.

      In March 2015, Tanya called the Division complaining she could not "take

her daughter anymore." The Division's investigation revealed that since May


3
  From 1992 to 2015, there were seventy-two referrals made about the family
including allegations involving physical abuse, domestic violence, parental
mental illness and homelessness.
                                                                          A-5191-17T4
                                        4
2014, Malcolm was living in the family's van in the driveway because Tanya

said he had been verbally aggressive and had squeezed Hope's arm—a fact he

did not deny. The Division re-opened its case to provide services.

       In May 2015, when Hope was six years old, Tanya and Malcolm did not

meet Hope at the bus stop and could not be located. Her school contacted the

police, which contacted the Division. Hope was placed in a resource home

pursuant to a Dodd 4 emergency removal order after she said she did not have

any family or friends who could take care of her. Later that night, Tanya and

Malcolm arrived at the police station, explaining they had been looking for an

apartment, became lost and ran out of gas, twice. They had not called or asked

anyone to take care of Hope.

       The Division filed an order to show cause and verified complaint under

N.J.S.A. 9:6-8.21 seeking custody, care and supervision of Hope. Following a

hearing on the emergency removal, the trial court returned custody to Tanya and

Malcolm, but ordered them to submit to psychiatric and psychological

evaluations. They were to participate in short-term family preservation services.

       Hope's school records showed she was absent a total of eighty-one days

in kindergarten; most of the absences were unexcused. Hope's pediatrician had


4
    See N.J.S.A. 9:6-8.29.
                                                                         A-5191-17T4
                                       5
diagnosed her with ADHD and ODD, but she had not been evaluated by a

neurologist. Throughout visits in 2015, Tanya asserted to caseworkers that

Hope was physically ill; she disparaged Malcolm, referring to him as a

"monster" and that she did not want him around Hope. She mentioned that

another child was "still with them" even though that child had been stillborn.

Division caseworkers had difficulty contacting the family and left several

messages at the residence. When contact was made, Tanya was verbally hostile

to the caseworker.

      Janet Cahill, Ph.D., issued a preliminary parenting capacity evaluation on

August 7, 2015, finding that Tanya satisfied the criteria for FDIA. Many of the

reasons Hope had missed school were based on symptoms only Tanya

reported—such as fevers, diarrhea, vomiting and headaches.           Dr. Cahill

recommended a separation test where Hope would be separated from both

parents for a six to eight-week period in order to see if the child's symptoms

persisted without the caregiver. Dr. Cahill recommended against any visitation

with Hope by Tanya and Malcolm.

      Hope was removed in August 2015, for the separation test and placed in

custody of the Division and in a resource home.        Parental visitation was

suspended. Dr. Cahill issued a final report in October 2015 recommending that


                                                                        A-5191-17T4
                                       6
Hope remain in the resource home without any contact by Tanya because of her

exaggerations of Hope's problems and behaviors. She recommended Tanya see

a therapist specializing in FDIA.

      In November 2015, the trial court ordered Tanya to attend therapy to

address issues identified by Dr. Cahill in her report, ordered a neurology

examination for Hope to follow up on ODD and ADHD diagnoses, and ordered

weekly therapeutic supervised visitation for Malcolm with Hope.        Tanya’s

visitation continued to be suspended.

      Tanya and Malcolm were evicted in December 2015. Tanya refused to

give the Division an address, advising they were "here and there."       Tanya

reported that she and Malcolm were no longer a couple.

      Malcolm was allowed supervised therapeutic visitation with Hope, but

wanted the visits to include Tanya. However, Tanya was ordered to engage in

therapy before she could be considered for visitation, and she had not done so.

      The Division asked Tanya for the names of relatives with whom Hope

could be placed, but Tanya she did not want Hope to live with her grandmother

and "would have to give it some thought." Although asked to provide names for

the next meeting, she never did so.




                                                                        A-5191-17T4
                                        7
      In January 2016, Hope was displaying some negative behaviors at the

resource home and in school. Dr. Cahill testified this was not validation of

Tanya's claims about the child, but was behavior she had seen previously when

permanency was not resolved.        The Division implemented therapy and

mentoring for Hope.

      Because Malcolm had limited English language skills, the Division

arranged counseling for him with an Arabic-speaking therapist. That therapist

concluded Malcolm "lacked insight into [Tanya's] mental health difficulties"

and would have difficulty gaining insight about that issue. "[T]he prognosis for

change [was] poor[.]"

      By May 2016, Tanya reported she and Malcolm were a couple again.

Tanya began therapy with Jessica Platt, Ph.D., for FDIA, although she denied

suffering from it. She attended three sessions and stopped because it was a

"waste [of] her time."

      In June 2016, Tanya again advised the Division she did not have contact

with her family and "knew they would not care for [Hope] for her." By this

time, Hope was in a new resource home with parents interested in adopting her.




                                                                        A-5191-17T4
                                       8
        The trial court approved the Division's permanency goal of termination of

parental rights. It also approved a concurrent goal of reunification with Malcolm

only.

        Malcolm began therapeutic supervised visitation with Hope in September

2016, but it was suspended after a few weeks because Hope was showing

behavioral problems at home and in school.         Against the court order that

prohibited contact between Tanya and Hope, Malcolm had brought notes and

gifts from Tanya to his visits with Hope. Hope's behavior improved after the

visitation was stopped.

        In September 2016, the Division filed a complaint to terminate Tanya's

and Malcolm's parental rights to Hope under N.J.S.A. 30:4C-15.5 Tanya also

resumed therapy with Dr. Platt in September 2016, but by January 2017, the

doctor reported Tanya showed "no insight and continued denial regarding

FDIA."



5
  In November 2016, the trial court entered an order, following a hearing, that
Hope was abused and neglected by Tanya under N.J.S.A. 9:6-8.21 (Title Nine)
based on the number of Hope's excused absences from kindergarten. However,
Malcolm was not found to have committed child abuse or neglect on that basis.
We affirmed that order in New Jersey Division of Child Protection and
Permanency v. T.T., No. A-1503-16 (App. Div. Dec. 20, 2018) (slip op. at 2).
A second permanency hearing was held in 2017, where the goal remained
termination of parental rights.
                                                                         A-5191-17T4
                                        9
      Dr. Cahill's updated parenting capacity report concluded Tanya and

Malcom were not viable custodial parents for Hope and that the prognosis was

poor for the future. In Dr. Cahill's opinion, Malcolm continued not to recognize

the harm posed to Hope by Tanya and did not protect Hope. This was evidenced

in part by his unwillingness to see Hope for a year without Tanya. Dr. Cahill's

report concluded that Tanya placed Hope at direct and substantial risk of harm.

Dr. Cahill noted that others did not see the behavior or medical concerns that

Tanya reported about Hope. Tanya was treating Hope much the same as she had

treated S.C. by exaggerating behavioral and medical issues and by isolating the

child. Dr. Cahill viewed Tanya as needing to be in control of everyone—

including Hope and Malcolm—and that all of this was consistent with the

diagnosis of FDIA. Tanya told Dr. Cahill that she "would not do anything

differently" if she regained custody. Dr. Cahill opined it was not in Hope's best

interest to return her to her parents' custody because they denied having done

anything wrong. In Dr. Cahill's opinion, FDIA "is both a mental illness and a

form of child abuse."

      Dr. Cahill conducted a bonding evaluation between Hope and her resource

parents, providing a positive review. They were committed to adoption, which




                                                                         A-5191-17T4
                                      10
was a goal Dr. Cahill endorsed. She did not conduct a bonding evaluation with

Tanya or Malcolm and Hope.

      By December 2016, Tanya and Malcolm continued to present themselves

as a couple and wanted to reunite with Hope. However, Tanya's therapist

advised the Division that Tanya had not "gained any insight into the reasons for

the Division's involvement." Malcolm's therapist said that Malcolm did not have

"insight into the neglect factors that he and [Tanya] presented."

      Hope was making progress.         An individualized education plan was

implemented. The resource family wanted to adopt Hope and were addressing

her behavioral issues.

      Malcolm's supervised therapeutic visitation resumed in March 2017, but

he continued to bring gifts for Hope from Tanya including cards with lipstick

kisses, peeled off nail polish, and nail clippings. According to the resource

parents, Hope would be "a bit defiant" after visits with her father.

      Malcolm's therapist reported in June 2017, that Malcolm wanted Hope at

home, but was not pursuing custody without Tanya.           Tanya and Malcolm

requested the Division arrange couples counseling.        By June 2017, Tanya

acknowledged to Dr. Platt that some of her parenting behavior was "connected

to deeper emotional issues relat[ed] to her past and trauma issues."


                                                                        A-5191-17T4
                                       11
      The guardianship trial was conducted in October and November 2017. Dr.

Cahill testified as an expert in psychology, parental fitness and evaluation,

bonding and FDIA. Consistent with her reports, she testified FDIA was a form

of child abuse causing children to have unnecessary medical treatment, become

isolated from other children and suffer developmental setbacks.       She noted

Tanya's parenting of Hope was similar to how she treated S.C. Dr. Cahill

testified that Tanya's long-standing behavior posed a risk of harm to Hope in the

future. In her opinion, Malcolm was "extremely dependent" on Tanya. He did

not see a mental health problem with Tanya or that she had done anything wrong.

      Dr. Cahill did not recommend that Hope be returned to Tanya because

Tanya had always insisted she did nothing wrong, which placed the child at

substantial risk of harm. Dr. Cahill testified Malcolm had shown he would

choose Tanya's needs over Hope's. Also, he had not shown an inclination to

parent Hope without Tanya.

      Dr. Cahill testified the resource parents had insight into Hope's needs and

were able to pursue the services she needed. It was Dr. Cahill's opinion the

resource parents could mitigate any harm to Hope from termination of her

parents' rights to her.




                                                                         A-5191-17T4
                                      12
          Kelly Weymer, a Division family service specialist and supervisor,

testified that Tanya and Malcolm went back and forth about whether they were

a couple, but that Malcolm was clear he did not intend to parent Hope without

Tanya. Neither parent suggested the names of other relatives as alternatives for

Hope. Weymer also testified Hope was not diagnosed at that time with ADHD

or other medical or psychological conditions.

          Tanya testified Hope suffered from ADHD and auditory processing issues.

She advised the court Malcolm and she were going to divorce although she felt

it was better if Hope was raised by both parents. She would not be involved if

the court ordered Hope returned to Malcolm exclusively. In Tanya's view, if

necessary, Malcolm could raise Hope by himself.

          Malcolm testified he saw no problem with Tanya's care of Hope in the

past, was no longer in therapy and insisted it was his decision to live in the van.

Malcolm acknowledged Hope had missed a number of days of school, but

claimed she was frequently ill. Malcolm was willing to be Hope's sole parent if

need be, but that was not his "first choice." He also testified he would abide by

a court order not to allow Tanya to have contact with Hope. In the past, he

misunderstood he was not allowed to bring gifts to Hope from Tanya during

visits.


                                                                           A-5191-17T4
                                        13
      On June 27, 2018, the trial court terminated Tanya's and Malcolm's

parental rights. The court found Dr. Cahill and Weymer's testimony to be

credible.   Tanya's testimony, however, was "wandering and rambling" and

"significantly at odds with the Division records." Malcolm "made materially

inconsistent statements" in his testimony. The trial court concluded the Division

had proven each prong under N.J.S.A. 30:4C-15.1 by clear and convincing

evidence.

      Under prong one the trial court found both parents harmed Hope. Tanya

"continued a pattern of negative parenting which included transience, exposure

to domestic disputes, and the mischaracterizations and amplification of [Hope's]

. . . so-called illnesses. Despite attempts at intervention, [Tanya] remained

hostile, confrontational and lacked the insight to therapeutically address her

issues." Her mental illness impaired her ability to parent, and when "coupled

with the near certainty that it will be untreated in the future," this posed the risk

of serious harm to Hope. Despite therapy, Tanya never gained the insight that

her behavior was maltreatment.

      The trial court found Malcolm did not protect Hope from Tanya. He

actually withdrew his "solicitude, nurturance and care" from Hope by not

visiting when Tanya could not. When he did visit, Malcolm brought notes and


                                                                             A-5191-17T4
                                        14
other gifts from Tanya. If he had sole custody, Malcolm wanted the family to

live together even if he and Tanya were not in a relationship, not recognizing

this would expose Hope to harm.

      Under prong two, the trial court found Tanya had "a long history of mental

health issues, unstable housing, lack of employment and poor judgment." Her

mental health issues and FDIA diagnosis extended for more than twenty years;

Tanya's treatment of S.C. and Hope was similar. Tanya did not achieve stability

during the course of the Division's involvement, and had no plan to address these

issues in the future.

      Malcolm did not provide stable housing for Hope, did not recognize the

severity of Tanya's mental health issues and has not protected Hope. He showed

no improvement after services were provided. Malcom was not able to put

Hope's needs ahead of his own.

      Under prong three, the trial court found the Division made reasonable

efforts to assist the family and to explore alternatives to termination. Tanya was

provided therapy for FDIA, although she initially refused to attend because she

disagreed with the diagnosis. Based on Dr. Platt's report, Tanya "never gained

insight into her diagnosis and never wavered in her disagreement with the

diagnosis of FDIA." Malcolm did not visit Hope for nearly a year because he


                                                                          A-5191-17T4
                                       15
disagreed with Tanya's lack of participation. Even when he began supervised

visitation, he brought gifts from Tanya. Despite individual counseling, Malcolm

still had "no insights regarding the reasons for the removal" or Tanya's mental

health condition. The Division provided other services including transportation,

parenting and caretaker education and assistance, domestic violence counseling,

housing assistance, and psychiatric and psychological evaluations and

treatment. Division workers asked for the names of any relatives and were not

given any.

      Under prong four, the trial court concluded termination of parental rights

would not do more harm than good. Neither parent "demonstrated the stability

and judgment necessary to care for the child." Neither parent gained any insight

into their behavior. In contrast, the resource family is "responsibly committed

to [Hope's] adoption and [has] the ability to mitigate the harms previously

committed by her parents and any future issues that may arise." The bonding

evaluation found no evidence Hope would suffer an "enduring risk of [harm]" if

she had no contact with Tanya and Malcolm.

      On appeal, Tanya argues the trial court misapplied case law and made

findings of fact that cannot be "reconciled" with the record. Further, she claims

the trial court erred because the Division did not contact and assess Hope's


                                                                         A-5191-17T4
                                      16
relatives for possible placement. Tanya also contends the trial court misapplied

precedent by not requiring comparative bonding evaluations of her and

Malcolm.

      Malcolm argues the trial court erred because there was not clear or

convincing evidence for any of the four prongs under N.J.S.A. 30:4C-15.1(a)

and the evidence did not support the finding that Hope's safety, health or

development would be harmed. He was willing to raise Hope without Tanya,

therefore, the trial court erred by finding he was unwilling or unable to eliminate

the harms facing Hope. Malcom also argues the trial court erred because the

Division provided him with insufficient services. Finally, he contends there was

not clear and convincing evidence that termination of parental rights would not

do more harm than good.

                                      II.

      N.J.S.A. 30:4C-15.1(a) authorizes the Division to petition for the

termination of parental rights in the "best interests of the child" if the following

standards are met:

            (1) The child's safety, health, or development has been
            or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to

                                                                            A-5191-17T4
                                        17
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm.
            Such harm may include evidence that separating the
            child from his resource family parents would cause
            serious and enduring emotional or psychological harm
            to the child;

            (3) The division has made reasonable efforts to provide
            services to help the parent correct the circumstances
            which led to the child's placement outside the home and
            the court has considered alternatives to termination of
            parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

      A trial court's decision to terminate parental rights is subject to limited

appellate review. N.J. Div. of Youth & Family Servs. v. G.L., 191 N.J. 596, 605

(2007); see Cesare v. Cesare, 154 N.J. 394, 413 (1998) ("Because of the family

courts' special . . . expertise in family matters, appellate courts should accord

deference to family court factfinding."). The family court's decision to terminate

parental rights will not be disturbed "when there is substantial credible evidence

in the record to support the court's findings." N.J. Div. of Youth & Family Servs.

v. E.P., 196 N.J. 88, 104 (2008).

                                     A.

      There was substantial credible evidence to support the trial court's

findings that Hope was harmed by both parents. Tanya kept Hope out of


                                                                          A-5191-17T4
                                       18
kindergarten for eighty-one days largely without doctors' notes. The school

journal entries that Tanya prepared listed negative behaviors and illnesses that

others did not observe to the extent she claimed. Tanya was diagnosed in 2000

as suffering from FDIA, but rejected this diagnosis, and refused treatment for

years. When she did undertake therapy with Dr. Platt, Tanya had little insight

into her condition and disagreed that it applied to her.

      Despite Tanya's asserted breakthrough in treatment, there is no evidence

she accepted the FDIA diagnosis or its effect on her parenting. There is no

question that "a psychiatric disability can render a parent incapable of caring for

his or her children." N.J. Div. of Youth & Family Servs. v. I.Y.A., 400 N.J.

Super. 77, 94 (App. Div. 2008). This is so even if parents are otherwise "morally

blameless . . . ." N.J. Div. of Youth & Family Servs. v. A.G., 344 N.J. Super.
418, 438 (App. Div. 2001).

      Here, Dr. Cahill, diagnosed Tanya with FDIA, which involves harming

another by claiming that person has illnesses he or she does not, and/or by

exaggerating the person's symptoms. The judge found Dr. Cahill's testimony to

be credible. Tanya's exaggeration of Hope's symptoms, keeping her out of

school, limiting her diet and restricting her interactions with other children were




                                                                           A-5191-17T4
                                       19
all harmful. Defendants provided no expert testimony to refute Dr. Cahill's

opinions.

      The trial court did not err in finding sufficient credible evidence that

Malcom harmed Hope; he never intervened to protect her from Tanya. See Div.

of Youth & Family Servs. v. F.M., 211 N.J. 420, 450-51 (2012) (holding that

one parent's failure to protect a child from the injurious behavior of the other

was enough for a finding under prong one); see also Div. of Youth & Family

Servs. v. M.M., 189 N.J. 261, 281-91 (2007).

      Malcolm has no insight into Tanya's mental health issues or his own. He

claimed he was divorcing Tanya and would raise Hope by himself, contrary to

his past behavior where he capitulated to Tanya's demands to the extent he lived

for a time in a van in the driveway of their home. When he did visit Hope—

after nearly a year—he brought disturbing gifts from Tanya, including peeled-

off nail polish and fingernail clippings, and notes signed on behalf of a stillborn

child, who died years before. It would have been wishful thinking—without any

evidential support—to find that Malcolm would block contact from Tanya with

Hope. The court found Malcolm remained without insight into Tanya's mental

health issues or his own and because of that he never provided "any type of a

plan for a permanent, safe and stable home" for Hope.


                                                                           A-5191-17T4
                                       20
      This had nothing to do with "cultural differences" as Malcolm argues on

appeal. It was Tanya's care for Hope that posed a substantial risk of harm; he

did not explain how cultural differences prevented him from grasping that risk.

                                    B.

      The trial court did not err in finding that Tanya and Malcolm either were

unable or unwilling to correct the harms they inflicted. Under prong two, the

Division must show a parent is unable or unwilling to correct the circumstances

that led to the Division's involvement. In re Guardianship of K.H.O., 161 N.J.
337, 348-49 (1999). "The question is whether the parent can become fit in time

to meet the needs of the child." N.J. Div. of Youth & Family Servs. v. T.S., 417
N.J. Super. 228, 244 (App. Div. 2010).

      Tanya claims on appeal that she had a breakthrough in therapy, but there

was no acknowledgment by her she suffers from FDIA. Instead, Tanya contends

Hope really does suffer from the things that Tanya claimed. In her brief, she

argues Hope "was diagnosed with ADHD by her pediatrician in March 2015"

and showed "aggressive and defiant behaviors" in school and in her resource

homes post-removal. None of this contradicts Dr. Cahill's opinion that Tanya

lacks insight into her FDIA diagnosis and will not achieve such insight within




                                                                        A-5191-17T4
                                      21
the foreseeable future. Therefore, the trial court did not err by finding Tanya

could not correct the harms she caused Hope.

      Malcolm argues the court failed to consider under prong two whether he

would or could parent Hope without Tanya. Even though he claims he would

follow the court's order that Tanya not have contact with Hope, he never

attempted to parent Hope without Tanya, and enabled her contact with Hope.

The trial court's finding under prong two that Malcolm would not correct the

harm to Hope is supported by his lack of understanding into the problems that

caused removal.

                                    C.

      Both parents argue the trial court erred by finding the Division satisfied

prong three under N.J.S.A. 30:4C-15.1. Tanya claims the Division did not

determine if there were other placement options for Hope, particularly with her

relatives.

      Under N.J.S.A. 30:4C-12.1(a), when the Division takes custody of a child,

it must "initiate a search for relatives who may be willing and able to provide

the care and support required by" that child. Tanya contends for the first time

on appeal that the Division's November 2000 file from when S.C.'s case was

active listed contact information for some of Tanya's relatives. However, we


                                                                        A-5191-17T4
                                      22
find no error in the trial court's conclusion that prong three was satisfied. From

2015 through and including trial, Tanya never identified placement options for

Hope. To the contrary, she told caseworkers she "[did] not have any contact

with" her family. Malcolm's relatives were in Morocco and he did not suggest

options for placement. The Division did leave phone messages that were not

returned, and some of the numbers on file were no longer in service. Tanya and

Malcolm's lack of cooperation in identifying alternatives comported with their

non-acceptance of the reasons for removal.

      Malcolm argues he was not provided with adequate services because he

was abused by Tanya. "[A]n evaluation of the efforts undertaken by [DCPP] to

reunite a particular family must be done on an individualized basis." In re

Guardianship of D.M.H., 161 N.J. 365, 390 (1999). "'Reasonable efforts' will

vary depending upon the circumstances" of the child's removal. N.J. Div. of

Youth & Family Servs. v F.H., 389 N.J. Super. 576, 620 (quoting A.G., 344 N.J.

Super. at 437). Nevertheless, "[t]he diligence of [DCPP's] efforts on behalf of

a parent is not measured by their success," D.M.H., 161 N.J. at 393, particularly

where the lack thereof is due to a parent's "failure to cooperate or follow

through" with services and obligations. N.J. Div. of Youth & Family Servs. v.

C.S., 367 N.J. Super. 76, 119 (App. Div. 2004).


                                                                          A-5191-17T4
                                       23
        We agree with the trial court that the record shows Malcolm received

therapy, visitation, a cell phone, transportation assistance, psychological

evaluations, case worker visits, phone contacts, offers of family team meetings,

referrals to services for parenting classes and participation with DECIDE.6

There is no indication his individual therapist recommended any alternative

therapy for Malcolm. The trial court did not err by finding this prong was

satisfied.

                                      D.

        Tanya and Malcolm contend the trial court erred by finding termination

would not do more harm than good. They assert the trial court should have

required bonding evaluations for themselves and Hope; the only bonding

evaluation was between Hope and the resource parents.

        In evaluating prong four, the trial court must balance the child's

relationships with her birth and resource parents and determine whether she will

suffer greater harm from the termination of ties with the former than with the

latter. In re Guardianship of J.N.H., 172 N.J. 440, 478 (2002). Prong four does

not require that "no harm will befall the child as a result of the severing of

biological ties." K.H.O., 161 N.J. at 355. A court must consider "the child's


6
    This is a program for domestic violence offenders.
                                                                        A-5191-17T4
                                       24
age, her overall health and development, and the realistic likelihood that the

[natural] parent will be capable of caring for the child in the near future." Id. at

357.

       We agree there was substantial evidence to support the trial court's finding

there was "no realistic likelihood" either defendant would be able to safely care

for Hope in the foreseeable future.       Neither party gained insight into the

problems that resulted in Hope's removal or how to address the issues. Hope

was bonded with her resource parents, who want to adopt her. The expert opined

that the resource parents could address the harm resulting from termination. In

this circumstance, it is the relationship with the parents that is harmful. Given

both parents' lack insight about Tanya's mental health, the trial court did not err

by accepting Dr. Cahill's recommendation against a bonding evaluation.

       Affirmed.




                                                                            A-5191-17T4
                                        25